Citation Nr: 1826934	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for back strain


REPRESENTATION

Veteran represented by:	John Leader, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been shown to have PTSD that is related to a personal assault in service.

2.  The evidence is at least in equipoise that the Veteran was exposed to herbicides while serving in the Panama Canal Zone.

3.  The Veteran's diagnosed diabetes mellitus, type II, is presumptively related to her exposure to herbicides.

4.  The Veteran's diagnoses bilateral lower extremity peripheral neuropathy is associated with her diabetes mellitus.

5.  At the time of the Veteran's October 2017 hearing, prior to the promulgation of a decision by the Board, the Board received notification from the Veteran that a withdrawal of her appeal with respect to the issue of entitlement to service connection for a skin condition is requested.

6.  At the time of the Veteran's October 2017 hearing, prior to the promulgation of a decision by the Board, the Board received notification from the Veteran that a withdrawal of her appeal with respect to the issue of entitlement to service connection for back strain is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection have been met for PTSD.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus, are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

4.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to service connection for a skin condition.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to service connection for back strain. 38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  


A.  PTSD

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's DSM.  38 C.F.R. § 3.304(f).

The record does not reflect, and the Veteran does not contend, that she engaged in combat with the enemy, has a combat-related stressor, or has a non-combat stressor related to fear of hostile military or terrorist activity.  Thus, the provisions of 38 U.S.C. § 1154(b) and 38 C.F.R. §§ 3.304 (f)(2) and (3) are not applicable here.  If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Instead, the Veteran has contended that she has PTSD as a result of a personal assault in service.  Specifically, she has reported that she was drugged and raped in 1983 while on hardship duty on Galeta Island, Panama.  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Further, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

Private treatment records from the Vet Center indicate a July 2008 diagnosis of PTSD and sexual trauma.  The Veteran reported her assertion that she was physically and sexually assault while assigned to Galeta Island.  Since that time, the Veteran reported that she has maintained a minimal level of relationships, activities, and socializing.  The Veteran also experienced moderate difficulty in her daily functioning.  The examiner cited symptoms related to the Veteran's stressor, which included nightmares related to the fear of her attacker finding her, flashbacks, and getting into the fetal position during retelling of her trauma, hypervigilance, and a sensitive startle response.  For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Therefore, the July 2008 Vet Center report provides highly probative evidence of both PTSD diagnosis in conformance with the DSM, and corroboration of the in-service stressor. 

The Veteran underwent a VA PTSD examination in October 2012.  At that time, the examiner opined that it was less likely as not that the Veteran's service records supported the occurrence of a military sexual assault.  The examiner indicated that the Veteran reported several symptoms that were associated with PTSD, but did not meet full diagnostic criteria.  Based on the examination results and records review, the examiner opined that it was less likely as not that the Veteran had PTSD as a result of the reported military sexual trauma.  

During her October 2017 hearing, the Veteran testified that she did not initially report the assault because she was too ashamed.  The Veteran stated that she was ostracized by the Galeta Island community and downgraded by her boss after the assault.  The Veteran reported that she felt a continuous sense of shame, guilt, shock, and abandonment due to her commanding officer stating that the assault was her fault and that she "put [herself] in that situation."  

The Veteran testified that she was interviewed by the Naval Criminal Investigative Service (NCIS) within two or three months of the assault, as the incident also involved her being drugged.  As a result of the investigation, the Veteran stated that she was found innocent, deemed to be the victim of an assault, and was subsequently offered therapy.  She further testified to her belief that her attacker was discharged as a result of her testimony to the NCIS, as he was removed from the base during the course of the investigation.  

The additional evidence of record consists of the Veteran's private and VA treatment records, as well as a private opinion submitted in October 2016 by Dr. J. W., which indicated that the Veteran had been under his care since April 2014 and carried a diagnosis of PTSD, mood disorder, and panic disorder.  An addendum submitted in December 2017 stated that the Veteran's diagnosis was in conformity with DSM-5. 

The Board has reviewed the evidence of record and found no real evidence to contradict that which links her present PTSD to her in-service trauma.  Rather, the only negative opinion is based on a finding that the records did not support the occurrence of a military sexual assault.  However, as the Board has conceded that the trauma likely did occur, any such opinion is of limited value in assessing this case.  In light of this, the Board will afford the Veteran the Benefit of the doubt and grant service connection for PTSD secondary to military sexual trauma.

Accordingly, service connection for PTSD secondary to military sexual trauma is granted.  See 38 C.F.R. §§ 3.307, 3.309 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


B.  Diabetes Mellitus and Bilateral Lower Peripheral Neuropathy

The Veteran contends that her diabetes mellitus is a result of exposure to herbicide agents while serving in Panama from 1982 to 1984.  She has not alleged and the evidence does not reflect service in Vietnam or Korea during the Vietnam Era.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C. § 1101.  With respect to the current appeal, this list includes diabetes mellitus.  See 38 C.F.R. § 3.309(a).

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Diabetes mellitus is included in the list of presumptive disabilities.  Id.

Under Combee v. Brown, 34 F.3d 1039, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether the disability was otherwise the result of active service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that the requirements of a presumptive regulation are not met does not, in and of itself, preclude a Veteran from establishing service connection by way of proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

With respect to the first element of service connection, a current diagnosis, a review of the Veteran's treatment records reveal a current diagnosis of diabetes mellitus, type II.  Thus, the current disability criterion for service-connection is met.  Consequently, the determinative issue is whether the condition is attributable to the Veteran's military service, including her alleged exposure to herbicides.

The evidence does not show, and the Veteran does not assert, that diabetes mellitus had its onset during active service.  Indeed, the Veteran's service treatment records are silent for complaints, treatment, or diagnosis related to diabetes mellitus.  The post-service medical evidence of record, including VA medical records and VA examinations, demonstrates the Veteran was diagnosed with diabetes mellitus in 2003, which is approximately 17 years after the Veteran's separation from active service.  Thus, the evidence weighs against a finding of chronic symptoms in service and continuity of diabetes mellitus symptomatology since service.

Instead, the Veteran asserts that she was exposed to herbicides while stationed in Panama during her active military service and thus is entitled to the presumption of service connection under § 3.307(a)(6).  In her October 2011 claim for service connection, the Veteran asserted that she was exposed to Agent Orange or other toxins that were sprayed nightly while she was stationed on Galeta Island, Panama.  In response to the Veteran's claim, the RO attempted to verify the Veteran's assertions as to her service.  

Likewise, during her October 2017 hearing before the undersigned VLJ, the Veteran testified that from 1982 to 1984, while stationed in Panama, chemicals were sprayed on the island nightly by huge machines.  She further testified that the area where she was stationed was completely void of plants.  The Veteran stated that she eventually became aware that Agent Orange was being stored and used in Panama after she became ill and began doing research.  At that time, she encountered a newspaper article that documented the storage of hundreds of barrels of Agent Orange in Panama.

While the Veteran has not demonstrated that she is competent to identify herbicides by personal observation, she is competent to report the spraying of a substance by large machines, as well as the absence of vegetation on the post where she served in Panama, as those statements are capable of lay observation.  The Board also finds her statements in that regard credible.  

Accordingly, based upon a careful review of all of the evidence of record, the Board finds that in this particular case, for this particular Veteran, the evidence is at least in equipoise that she was exposed to herbicides while serving in Panama.  Based on this Veteran's credible lay testimony and resolving all reasonable doubt in favor of the Veteran, the Board concludes that this Veteran was exposed to herbicides during her military service.  38 C.F.R. § 3.102. 

As the Board has determined that evidence is in relative equipoise that this Veteran was exposed to herbicides during her service in Panama, the relevant presumption under 38 C.F.R. § 3.309(e) applies.  As diabetes mellitus is among those diseases associated with herbicide exposure, the Board concludes that the Veteran's diabetes mellitus is presumptively related to her period of active duty service.

The Board further finds that service connection for bilateral lower extremity peripheral neuropathy is warranted.  

A review of the Veteran's treatment records reveals a diagnosis of bilateral lower extremity peripheral neuropathy that is associated with the Veteran's now service-connected diabetes mellitus.  

Given the Board's determination of service connection for diabetes mellitus, and the relationship between the Veteran's bilateral lower extremity peripheral neuropathy and diabetes, service connection for bilateral lower extremity peripheral neuropathy is also warranted.  

Accordingly, service connection for diabetes mellitus and bilateral lower extremity peripheral neuropathy is granted.  See 38 C.F.R. §§ 3.307, 3.309 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).



II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Such withdrawal may be made by the Veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The Veteran perfected an appeal in the matters of entitlement to service connection for a skin condition and entitlement to service connection for back strain.  At her October 2017 Board hearing, the Veteran withdrew these claims on the record.  Because the Veteran explicitly withdrew the claims of entitlement to service connection for a skin condition and entitlement to service connection for back strain, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for peripheral neuropathy is granted.

The appeal as to the claim of entitlement to service connection for a skin condition is dismissed.

The appeal as to the claim of entitlement to service connection for back strain is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for fibromyalgia.

The Veteran was afforded a VA examination in October 2012 to determine the nature and etiology of her fibromyalgia.  The examiner opined that it was less likely than not that the Veteran's fibromyalgia was incurred in or caused by an in-service injury, event or illness.  The examiner noted that although the Veteran had various symptoms in service that, in theory, might be caused by fibromyalgia, the in-service symptoms were not part of an overall pattern of illness.  The examiner further noted that the symptoms were associated with other underlying conditions.  The examiner stated that there was no in-service evidence of an overall systemic pattern or syndrome consistent with fibromyalgia.  

However, no opinion has been rendered as to whether the Veteran's fibromyalgia is related to the Veteran's presumed exposure to herbicides or service-connected PTSD.  As such, on remand, an opinion should be obtained to address these particular theories of entitlement.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examiner with the appropriate examiner to determine the etiology of the Veteran's fibromyalgia.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The examiner should then respond to the following:

A.  Is it at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia manifested in service or is otherwise causally or etiologically related to her period of service, to include presumed herbicide exposure?

For purposes of this examination, the examiner should presume the Veteran had herbicide exposure during her active service in the United States Navy from May 1982 to May1986, to include service in Panama from 1982 to 1984.

B.  Is it at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected PTSD?  Please explain why or why not.  If the examiner finds that the Veteran's fibromyalgia was aggravated by the Veteran's service-connected PTSD, the examiner should quantify the degree of aggravation if possible.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After the development requested has been completed, the issue on appeal should be readjudicated.  If the benefit sought is not granted, a supplemental statement of the case should be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the record should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


